Citation Nr: 0534942	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-35 709
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tendonitis of both 
Achilles tendons.

2.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for impotence, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel
INTRODUCTION

The veteran had active service from September 1969 to August 
1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In reading reviewing the veteran's current 
claims and the RO's actions in developing the hypertension 
issue, it is apparent that it is limited to secondary service 
connection.  The impotence claim was denied on direct 
incurrence and secondary bases.  The issues are styled on the 
title page accordingly.

The Board notes that the veteran had also perfected on appeal 
the issues of service connection for an anterior cervical 
diskectomy and entitlement to a temporary total rating based 
on convalescence from cervical spine surgery, pursuant to the 
provisions of 38 C.F.R. § 4.30 (West 2002).  These claims 
were granted in a January 2005 rating decision.  Since that 
time, the veteran has not initiated an appeal regarding the 
evaluations assigned or the effective dates of the awards.  
According, no claims regarding a cervical spine disability or 
a temporary total rating are before the Board.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for 
hypertension secondary to service-connected diabetes 
mellitus, and entitlement to service connection for 
impotence, to include as secondary to service-connected 
diabetes mellitus are addressed in the REMAND appended to the 
decision below.  There claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not show a diagnosis of tendonitis 
of the right or left Achilles tendon.


CONCLUSION OF LAW

Service connection for claimed tendonitis of both Achilles 
tendons is not warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A., 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in October 2003, a 
supplemental statement of the case (SSOC) dated in January 
2005, and a letter regarding the VCAA in April 2003, the 
veteran was provided with the applicable law and regulations 
and given adequate notice as to the evidence needed to 
substantiate his claim and the evidence not of record that is 
necessary.  The April 2003 letter advised the veteran that VA 
would attempt to obtain records of private medical treatment 
if the veteran identified the treatment and provided 
authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
April 2003 VCAA letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claim.  The Board also notes that in this case the 
veteran was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

The April 2003 VCAA letter, June 2003 RO decision that 
was appealed, the October 2003 Statement of the Case, 
the May 2004 VCAA letter, and the January 2005 
Supplemental Statement of the Case show that the 
appellant was notified of the evidence needed to 
substantiate his claim for service connection for 
bilateral Achilles tendonitis and the avenues through 
which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Id.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claims.  The failure to use the 
exact language of the fourth element was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  VA has taken 
all appropriate action to develop the veteran's claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, the veteran was afforded a May 2003 VA diabetes 
examination, which included a normal clinical evaluation of 
the lower extremities, and an August 2005 orthopedic 
examination, which was negative for any findings relating to 
a disability of either Achilles tendon.  The Board finds 
that, in the absence of competent evidence of tendonitis of 
either Achilles tendon during service or for so many years 
thereafter, and with no medical evidence suggesting the 
presence of a current disability let alone the claimed nexus, 
another examination or a medical opinion is not warranted.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

                                                Law and 
Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service. 38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

The veteran contends that he has tendonitis of both Achilles 
tendons that is related to his active service.  In 
particular, he states that he was treated for this condition 
during combat in Vietnam and that this condition was further 
aggravated by parachute jumping.

The veteran's DD-214 indicates that is the recipient of the 
Vietnam Service Medal, the Vietnam Cross of Gallantry with 
Palm, and the Combat Infantryman Badge.   

The veteran was evaluated for a sore right heel on two 
occasions in December 1967 and for a left great toe injury in 
October 1975, while on active duty, but the service medical 
records do not show any complaints of, injuries to, or 
treatment for tendonitis of either Achilles tendon.  Reports 
of several service examinations, to include in February 1976, 
are negative for any pertinent abnormal findings.  The 
examinations included normal clinical evaluations of the 
veteran's lower extremities.   

The veteran was afforded a May 2003 VA diabetes examination, 
which included a normal clinical evaluation of the lower 
extremities.  He also underwent a VA orthopedic examination 
in August 2005, which was negative for any findings relating 
to a disability of either Achilles tendon. 

There are no post-service medical treatment records showing 
treatment or diagnoses of tendonitis.  In the absence of 
proof of a present disability, there cannot be a valid claim 
of service connection. Hickson, supra. See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability and that 
it is related to disease or injury in service.  He has not 
submitted any evidence of a current diagnosis of tendonitis 
of both Achilles tendons nor identified any treatment 
provider with records of treatment for such disorder.  As a 
layperson, the veteran is not competent to establish by his 
own opinion that he has tendonitis of both Achilles tendons 
(or relate such disorder to service). See Espiritu, supra. 

The veteran contends that he was treated for tendonitis 
during combat in Vietnam.  The provisions of 38 U.S.C.A. § 
1154(b) provide a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(1996). Specifically, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, such as the veteran in this case, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence. Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

The Board finds no post-service medical evidence of 
tendonitis of either Achilles tendon.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999).  Moreover, a service examination in 
February 1976, which was after the veteran's combat duty, was 
negative for any pertinent abnormal findings, and VA 
examinations in May 2003 and August 2005 failed to disclose 
the claimed disability.  The Board has considered the 
veteran's claim of having bilateral Achilles tendonitis.  
While he is competent to relate and describe symptoms, a 
determination as to the diagnosis or etiology of them 
requires medical knowledge. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu, supra.  Accordingly, the veteran's 
personal opinion as to the diagnosis or origins of the 
claimed disorder is not competent evidence required to 
establish service connection.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tendonitis of both Achilles tendons.  
Therefore, the benefit of the doubt doctrine is not for 
application in the instant case and the claim must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for tendonitis of both 
Achilles tendons is denied.



REMAND

As to the remaining two issues on appeal, entitlement to 
service connection for hypertension secondary to service-
connected diabetes mellitus and service connection for 
impotence, to include as secondary to service-connected 
diabetes mellitus, the Board notes that upon enactment of the 
VCAA, VA's duty to assist a claimant in developing facts 
pertinent to his claim and VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development was enhanced.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements with 
regard to his claims for service connection for hypertension 
secondary to service-connected diabetes mellitus and service 
connection for impotence, to include as secondary to 
diabetes.  Specifically, the April 2003 VA letter sent to the 
veteran dealt with evidence needed to support an award of 
service connection for diabetes mellitus, among other 
disorders.  To date, there was no discussion of evidence 
needed to support an award of secondary service for 
hypertension, or direct incurrence or secondary service 
connection for impotence.  Since the veteran is already 
service-connected for diabetes mellitus, the RO must send a 
proper notice letter to the veteran informing him of what 
information is needed to substantiate claims for service 
connection for hypertension secondary to service-connected 
diabetes mellitus and service connection for impotence on 
direct incurrence and secondary bases, and the respective 
duties of the parties to secure or submit that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should ensure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2005).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims for service connection for 
hypertension secondary to service-
connected diabetes mellitus and service 
connection for impotence on direct 
incurrence and secondary bases, of the 
impact of the notification requirements 
on the claims.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  The RO should readjudicate the claims 
for service connection for hypertension 
secondary to service-connected diabetes 
mellitus and service connection for 
impotence on direct incurrence and 
secondary bases.  If either benefit 
requested on appeal is not granted, the 
RO should issue a Supplemental Statement 
of the Case, which must contain notice of 
all relevant action taken on the claim.  
A reasonable period of time for a 
response should be afforded and the case 
should be returned to the Board for 
further consideration, if otherwise in 
order.  No action is required of the 
veteran until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


